UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6703



BRYANT PHIPPS,

                                            Plaintiff - Appellant,

         versus

RON ANGELONE, Director, Department of Correc-
tions; SAMUEL V. PRUETT, Warden; ROSE M.
LEABOUGH, Adjustment Hearings Chairperson;
SERGEANT   GREYER,   Investigation   Officer;
WILLIAM P. RODGERS, Regional Administrator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-95-1173-AM)


Submitted:   June 28, 1996             Decided:    September 5, 1996

Before HALL and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed as modified by unpublished per curiam opinion.

Bryant Phipps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bryant Phipps appeals the district court's order dismissing

his 42 U.S.C. § 1983 (1988) action for failing to state a claim

upon which relief could be granted.     We modify the dismissal to

reflect that the action is dismissed as frivolous under 28 U.S.C.

§ 1915(d) (1988), and we affirm the dismissal as modified.
     Phipps alleged that his due process rights were violated when,

pursuant to a prison disciplinary proceeding, he was found guilty

of being under the influence of heroin.   Phipps claimed the right

to a urine screen at his own expense to confirm the results of the
test upon which he was convicted.

     After considering an amended complaint submitted by Phipps,

and before process was served on the defendants, the district court

dismissed the action for failing to state a claim upon which relief

could be granted. While we find the dismissal proper, the district

court did not specify the rule or statute under which it proceeded
in dismissing the claim.

     The district court should have dismissed the action pursuant

to § 1915(d), because Phipps proceeds in forma pauperis and none of

the defendants have been served with process. Accordingly, though

we affirm the district court's order, we modify the order to re-

flect that the dismissal is pursuant to § 1915(d).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.
                                              AFFIRMED AS MODIFIED

                                2